Motion granted; Continuing Abatement Order filed November 17, 2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00566-CV
                                   ____________

BASIC ENERGY SERVICES, INC. D/B/A BES HOLDING COMPANY, Appellant

                                           V.

       BAKER HUGHES INCORPORATED, BAKER HUGHES OILFIELD
         OPERATIONS, INC., AND EOG RESOURCES, INC., Appellees


                       On Appeal from the 234th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2008-16444


            CONTINUING                 ABATEMENT                 ORDER

      On November 4, 2011, the parties notified this court that the parties had reached an
agreement to settle the issues on appeal, and requested that the appeal be abated for
completion of the settlement.     The motion is granted.     Accordingly, we issue the
following order.

      The appeal is abated, treated as a closed case, and removed from this court’s active
docket until December 6, 2011. The appeal will be reinstated on this court’s active docket
at that time, or when the parties file a motion to dismiss the appeal or other dispositive
motion. The court will also consider an appropriate motion to reinstate the appeal filed by
either party, or the court may reinstate the appeal on its own motion.



                                          PER CURIAM




                                             2